Hill, J.
1. The 8th paragraph of the petition for certiorari attacks the act of the General Assembly of August 19, 1916, entitled “An act to prescribe the number of Judges of the Court of Appeals of this State, to provide for the election of. such judges, to prescribe regulations for conducting- the business of said court, and for other purposes,” as being-in violation of art. 6, sec. 2, par. 9, of the constitution of the State, on the ground that there is no such provision in that portion of the eonr stitution as would authorize the General Assembly to divide the jurisdiction of the Court of Appeals so that such jurisdiction might be exercised by separate divisions of the court consisting of a less number than the whole membership. It is insisted that the paragraph of the constitution above cited contemplates that writs of error shall be considered by the Court of Appeals as a whole; and that consequently the General Assembly was without authority under the constitution to provide for separate divisions of the court, and to direct that “ all criminal *82causes” should be assigned to any particular division, and was also without authority to enact that “each division shall hear and. determine independently of the other the cases assigned to it.” The act of the legislature, attacked by the plaintiff in certiorari as being unconstitutional, has been upheld by this court in the case of Fountain v. State, 149 Ga. 519 (101 S. E. 294), and the ruling there made is controlling in the instant case. That decision had not been rendered when the petition for certiorari in the present case was filed, but that case was pending in this court on certiorari from the Court of Appeals, and it is conceded by counsel for the plaintiff in certiorari that the decision in that case on that question would be controlling in this, and the question was raised in order to get the benefit of the ruling in the Fountain ease.
No. 1534.
April 13, 1920.
Reheabins denied June 19, 1920.
Certiorari; from Court of Appeals. 23 Ga. App. 770.
E. F. Sirozier and F. A. Hooper & Son, for plaintiff in error.
J. B. Wall, solicitor-general, Jesse Grantham, Max E. Land, and Hal Lawson, contra.
2. The other grounds for certiorari are without merit, and the decision of the Court of Appeals will not be reversed for any reason assigned.

Judgment a/ftrmed.


All the Justices concur.